DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered. 
As directed by the amendment: claims 1, 6 and 8 have been amended, claim 9 has been cancelled previously. Thus, claims 1-8 and 10 are presently pending in this application.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-8 and 10 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the upper pump housing" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the lower pump housing" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the direction" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the position of the end of the extension member” in lines 13-14. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the position of the end of the lower impeller member” in line 15. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is vague and indefinite because it sets forth that ‘wherein when an inlet of a discharge path positioned on an outer side of the discharge space is configured to be positioned at ends of the upper pump housing and the lower pump housing, based on the direction of a height of the discharge space, the position of the end of the extension member to comprise the discharge space is identical to that of the end of the upper pump housing and the position of the end of the lower impeller member is identical to that of the end of the lower pump housing”. Specifically, this limitation is ambiguous because it unclear if these relationships are being positively claimed or they are being conditional somehow. 
Claim 2 is vague and indefinite because it sets forth that “a length of the extension member is 40 to 70% of a height of the discharge space in which the extension member is positioned”.  Specifically, while there is antecedent basis for the direction, the recitation of “a length of the extension member is 40 to 70% of a height of the discharge space” renders claim 2 indefinite, since it is unclear if this limitation sets forth a new structure or further defines the “height of the discharge space”, as originally recited in claim 1, line 13.
Claim 6 recites the limitation "the upper pump housing" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the lower pump housing" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the direction" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the position of the end of the extension member” in lines 15-16. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the position of the end of the lower impeller member” in line 17. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is vague and indefinite because it sets forth that ‘wherein when an inlet of a discharge path positioned on an outer side of the discharge space is configured to be positioned at ends of the upper pump housing and the lower pump housing, based on the direction of a height of the discharge space, the position of the end of the extension member to comprise the discharge space is identical to that of the end of the upper pump housing and the position of the end of the lower impeller member is identical to that of the end of the lower pump housing”. Specifically, this limitation is ambiguous because it unclear if these relationships are being positively claimed or they are being conditional somehow. 
Claim 8 recites the limitation "the upper pump housing" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the lower pump housing" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the direction" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the position of the end of the extension member” in lines 15-16. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the position of the end of the lower impeller member” in line 17. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is vague and indefinite because it sets forth that ‘wherein when an inlet of a discharge path positioned on an outer side of the discharge space is configured to be positioned at ends of the upper pump housing and the lower pump housing, based on the direction of a height of the discharge space, the position of the end of the extension member to comprise the discharge space is identical to that of the end of the upper pump housing and the position of the end of the lower impeller member is identical to that of the end of the lower pump housing”. Specifically, this limitation is ambiguous because it unclear if these relationships are being positively claimed or they are being conditional somehow. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Won (Pub. No.: US 2018/0135500 A1) in view of Laing (Pub. No.: US 2016/0177962 A1).
Regarding claims 1 and 6, Won discloses an impeller (impeller 120, see Paragraph [0026]) for an electric water pump (water pump 110, as presented in Figure 2 and Paragraph [0024]), comprising: 
an inlet member (introduction pipe 124, as discussed in Paragraph [0026]) formed in a pipe shape (the introduction pipe 124 is undoubtedly being in a pipe shape, as shown in annotated Figure 2) extending to one side to allow a fluid to be introduced (introduction pipe 124, which is extending along a suction pipe 132 and through which a fluid is introduced into the impeller 120, is surely extending to one side to allow a fluid to be introduced, as detailed in Paragraph [0026]); 
an upper member (upper member UM123 which is defined by a disc-shaped shroud 123, as depicted in annotated Figure 2) connected to one end of the inlet member (the introduction pipe 124 communicates with one side of the shroud 123, as stated in Paragraph [0026] and seen in annotated Figure 2) extending to one side (the upper member UM123 is inherently extending to one side and being slightly inclined toward the one side so that an inner diameter is increasing toward the one side), and having an inner diameter increasing toward the one side (diameter D2 is greater than diameter D1, as best seen in annotated Figure 3A); 
an extension member (extension member EM123, as depicted in annotated Figure 3A); 
and a lower impeller member (a disc-shaped base 121 having the center to which the driving shaft 110 is connected, as discussed in Paragraph [0026]) coupled to an upper impeller member (shroud 123, as detailed in Paragraphs [0028]-[0029]) formed by the inlet member (introduction pipe 124, see paragraph [0026]), the upper member (upper member IM123,as illustrated in annotated Figures 2&3A) and the extension member (extension member EM123, as depicted in annoted Figure 3A).
Particularly, as stated in Paragraph [0027], Won performs as how the cover frame 130 includes a main frame 131 having an accommodation space 131a in which the impeller 120 is accommodated. Especially, in Paragraph [0029], Won teaches that: The cover frame 130 includes a pair of protrusion pieces 134 that protrude respectively from the inside of the main frame 131 are disposed at outer circumferential surfaces of the shroud 123 and the base 121 and form a discharge port 134a through which the fluid introduced into the impeller 120 is discharged. 
Notably, in Paragraphs [0030]-[0032], Won further teaches that: The discharge port 134 a is an outlet through which cooling water is discharged from the water pump 100 so that the cooling water introduced into the impeller 120 and discharged from the impeller 120 by a rotational force transferred from the blades 122 can be introduced into an engine and an inverter. Transferring of the cooling water into the engine from the discharge port 134 a may be designed in various ways, and this is a well-known art and thus detailed descriptions thereof will be omitted. Because an outer end of the base 121 is inclined, the base 121 may guide the fluid toward the center of the discharge port 134 a. This is to prevent the foreign substances from being introduced into a bottom end of the base 121. Preferably, an outer end of the base 121 is curved upward so that a velocity vector of the cooling water discharged from the impeller 120 faces the top end of the base 121. Thus, the foreign substances may not flow into the bottom end of the base 121 but may be discharged to the discharge port 134 a. However, this is just an exemplary embodiment of the present invention, and the base 121 for guiding the fluid toward the center of the discharge port 134a may have various shapes according to a designer's selection.
Still further, in Paragraph [0038], Won details: a barrier wall is added between a main frame and an impeller so that foreign substances can be prevented from being introduced between the impeller and the main frame. Also, in the water pump according to the present invention, an outer end of an impeller base is inclined so that a flow path is configured in such a way that the foreign substances can be smoothly discharged from the water pump.

    PNG
    media_image1.png
    581
    913
    media_image1.png
    Greyscale

As best seen immediately above, Won evidently demonstrates as how port 134a being positioned on an outer side of the impeller 120.
Essentially, Won’s impeller is certainly designed such that the lower impeller member, which is defined by the disc-shaped base 121, is coupled to the shroud 123 designated as an upper impeller member to form a discharge space (as indicated by arrows F) from which the fluid is discharged while the inlet or port 134a is being positioned on the outer side of the discharge space, as instantly claimed. 

    PNG
    media_image2.png
    479
    775
    media_image2.png
    Greyscale

Clearly, with reference to annotated Figure 2 again, the inlet or port 134a of the discharge path positioned on an outer side of the discharge space, as indicated by arrows F, is directly and/or indirectly depending or based on the direction of a height of the discharge space, as otherwise, the system cannot normally operate. 
With reference to annotated Figure 3A, Won evidently illustrates as how an extension member EM123 is outwardly extending from one end of the upper member UM123, as instantly claimed. Notably, as best seen immediately above, Won certainly performs as how a portion or connecting portion CP at which the inlet member, which is defined by the introduction pipe 124, and the upper member UM123 being connected to each other is being formed in a curved surface, as instantly claimed. 

    PNG
    media_image3.png
    421
    815
    media_image3.png
    Greyscale

However, most important aspect in Won is his specific arrangement and/or structure of the upper and lower impeller members that are slanted at an angle identical to the angle of the inner surface of the cover frame 130 while the position of the end of the extension member EM123 is being constructionally similar or identical to the curvature of the protrusions 134.
As such, with reference to annotated Figure 3B, the Examiner must assert that Won’s pump is certainly configured such that the inclination angle of each impeller member is substantially identical to the angle of the upper/lower portion of the pump frame. In other words, the position of the end of the extension member EM123 to comprise the discharge space, as indicated by arrows F, is identical to that of the end of the upper portion of the pump frame and the position of the end of the lower impeller member is identical to that of the end of the lower portion of the pump frame.
However, although Won discloses the most of the limitations of the claim, he is silent as to the specifics of the pump housing and to the fact that the upper member and the extension member are extended at a different angle. 
Nonetheless, the use of impellers and/or pump housings having the claimed structure is notoriously well-known in the art, as taught by Laing. Laing in the same field of endeavor teaches another circulating pump 10, wherein a conveying element 40, presently an impeller 42 which is rotatable about the rotation axis 38, for conveying water is held so as to be rotationally fixed to the shaft 36 (see Paragraph [0080]). The impeller 42, as discussed in Paragraph [0080], is disposed below an upper housing wall 44 of the upper housing part 16 in the receptacle space 20. In a manner not illustrated, a central through opening 46 in the upper housing wall 44 is connected to a supply line of the circulating pump 10, so that water to be circulated may be supplied thereto. That region above the impeller 42 that faces the through opening 46 corresponds to an intake side 48 of the circulating pump 10.


    PNG
    media_image4.png
    564
    694
    media_image4.png
    Greyscale

However, most importantly in Laing is his specific arrangement of the upper member UM42 and the extension member EM42, that are being distinguished from each other in view of the angle to be extended. 

    PNG
    media_image5.png
    457
    656
    media_image5.png
    Greyscale

Surely, as best seen immediately above, Laing evidently demonstrates as how the upper member and the extension member being extended at a different angle. 
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a upper member and extension member at the impeller, as taught by Laing, with the impeller for an electric water pump of Won, in order to provide an improved ability for improved supply and discharge of conveyed liquid, as motivated by Laing in Paragraph [0070].
Thus modified, one skilled in the art would have been reasonably appraised that the impeller would be further comprising an upper member being connected to one end of the inlet member, extending to the one side, and having an inner diameter increasing toward the one side and/or an extension member outwardly extending from one end of the upper member and at an angle different from that of the upper member, as instantly claimed.
Furthermore, it is a well-established fact that the housing of the water pump being formed by a lower casing and upper casing assembled with each other. 
As shown in annotated Figure 1, Laing successfully exhibits as how: A housing 12 of the circulating pump 10 comprises a lower housing part 14 and an upper housing part 16 which are interconnected in a sealing manner, for example by way of a screw connection or by way of support by one or a plurality of sealing elements, for example an annular seal 18 (see Paragraph [0077]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a lower housing part 14 and an upper housing part 16, as part of an obvious combination of known prior art structures, in this case the use of a lower casing and upper casing being assembled with each other in electric water pumps, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A.
As such, according to the combination, one of ordinary skill in the art would surely recognize that the position of the end of the extension member to comprise the discharge space would be further identical to that of the end of the upper pump housing and the position of the end of the lower impeller member would be further identical to that of the end of the lower pump housing, as instantly claimed.
Moreover, with specific regard to functional limitation directed towards the intended use of the apparatus, namely "... to allow a fluid to be introduced” and/or “…to form a discharge space from which the fluid is discharged”, the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).

Regarding claim 3, Won and Laing substantially disclose the impeller, as claimed and detailed above. 

    PNG
    media_image6.png
    479
    623
    media_image6.png
    Greyscale

Additionally, as shown in annotated Figure 1, Laing evidently demonstrates as how a portion P42 at which the upper member UM42 and the extension member EM42 are connected to each other is formed in a curved surface. As such, according to the combination, one skilled in the art would surely recognize that the portion P42 at which the upper member UM42 and the extension member EM42 are connected to each other is formed in a curved surface, as instantly claimed.
Regarding claim 4, Won and Laing substantially disclose the impeller, as claimed and detailed above. Additionally, as best seen immediately below, Won evidently demonstrates as how an edge portion EP121 of the lower impeller member 121 extends generally parallel to the extension member EM123. In fact, the edge portion EP121 of the lower impeller member, which is defined by the disc-shaped base 121, and the extension member EM123 are parallel with each other, as instantly claimed.

    PNG
    media_image7.png
    419
    714
    media_image7.png
    Greyscale

Certainly, according to the combination, one skilled in the art would have been surely recognize that an edge portion of the lower impeller member and the extension member are parallel with each other.
 Regarding claims 5 and 7, Won and Laing substantially disclose the impeller, as claimed and detailed above. Additionally, in Paragraph [0026], Won explicitly teaches that the disc-shaped shroud 123 coupled to the top end of each of the plurality of blades 122, and an introduction pipe 124 which communicates with one side of the shroud 123 and through which the fluid is introduced into the impeller 120. Further, as best seen immediately above, Won exhibits as how the inner surface of the disc-shaped shroud 123, which is designated as the upper impeller member, and the inner surface of the lower impeller member or disc-shaped base 121 face each other and being parallel.
 	As such, Won, disclosing the disc-shaped shroud and the disc-shaped base, specifically performs as how inner surfaces of the upper impeller member and the lower impeller member that face each other are parallel with each other to constantly maintain a width of the discharge space, otherwise, the system cannot normally operate.
Furthermore, Laing successfully exhibits as how inner surfaces of the upper impeller member U42 and the lower impeller member L42, very similar to that seen in annotated Figure 3A of Won, that face each other are parallel with each other to constantly maintain a width of the discharge space, as instantly claimed.
Moreover, with specific regard to functional limitation directed towards the intended use of the apparatus, namely "... to constantly maintain a width of the discharge space”, the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).

9.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Won in view of Laing, and further in view of Hergt et al. (hereinafter “Hergt”) (Patent No.: 
US 4,752,187).

Regarding claim 2, Won and Laing substantially disclose the impeller, as claimed and detailed above. However, the combination of Won and Laing does not explicitly disclose specifics regarding the length of the extension member. Nonetheless, Hergt in the same field of endeavor successfully exhibits another rotating component for use in centrifugal pumps wherein a reduction of the outer diameter entails a change in the total head but does not affect the capacity because the front coverplate of the impeller is inclined with reference to a plane that is normal to the impeller axis. Further, in Abstract, Hergt expressly states: The inclination of the outer marginal portion of the front coverplate with reference to such plane increases in response to decreasing outer diameter of the impeller. The specific speed of the impeller can be increased from approximately 11 to approximately 35 min-1 by reducing the outer diameters of the coverplates. The exit angles of the vanes are selected in such a way that they remain constant irrespective of the selected outer diameters of the coverplates within the range which is required to change the specific speed from 11 to 35.
Specifically, in column 2 lines 20-23, Hergt also notes that “The vane means defines at least one outlet passage whose width preferably increases in response to a reduction of the outer diameters of the coverplates”. Furthermore, in column 2 lines 67-68 & column 3 lines 1-14, Hergt more specifically details: FIG. 3 shows a portion of a novel impeller wherein the back coverplate or shroud 4 is located in a plane making an angle of 90 degrees with the axis of the shaft 7 of the fluid flow machine, and wherein the front or outer coverplate 5 makes with such axis an oblique angle. The angle between the plane of the front coverplate and a plane which is normal to the axis of the shaft 7 is shown at alpha. A vane of the improved impeller is shown at 8. The magnitude of the angle alpha increases in a direction from the outer diameter of the impeller toward the shaft 7. The configuration of vanes 8 is selected in such a way that the vane outlet or exit angle remains unchanged while the specific speed nq changes from 11 to 35 min -1. It will be noted that the value of nq increases in response to a reduction of the outer diameter of the impeller.

    PNG
    media_image8.png
    701
    496
    media_image8.png
    Greyscale

Clearly, as best seen in annotated Figure 3, Hergt explicitly teaches as how the blade geometry parameters and/or length of the extension portion being changed with respect to the width or height of the discharge space.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hergt, to the impeller of Won/ Laing, in order to uniformize and simplify the design of radial impellers, as motivated by Hergt in column 4 lines 7-9. 
Regarding the claimed limitations “length of the extension member being within a range of 40 to 70% of a height of the discharge space”, in view of the prior art teachings, the variations of the length of the extension member and/or height of the discharge space, as taught by Won/Laing/ Hergt, is found to be a result-effective variable which affects the passageway of the impeller throughout the circumferential direction.  
It has been held that "[a] particular parameter must first be recognized as
a result-effective variable, i.e., a variable which achieves a recognized result,
before the determination of the optimum or workable ranges of said variable
might be characterized as routing experimentation." 618, 195 USPQ 6 (CCPA 1977). It has also been held that “where the general In re Antoine, 559 F.2d conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller , 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
 	It would have been obvious to one having ordinary skill in the art the time the claimed invention was made to find an optimum value of the length of the extension member in order to highly precisely form the passageway.
10. 	Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Won in view of Rausch (Pub. No.: US 2017/0370373 A1), and further in view of Laing.
Regarding claim 8, Won discloses an impeller (impeller 120, see Paragraph [0026]) for an electric water pump (water pump 110, as presented in Figure 2 and Paragraph [0024]), comprising: 
an inlet member (introduction pipe 124, as discussed in Paragraph [0026]) formed in a pipe shape (the introduction pipe 124 is undoubtedly being in a pipe shape, as shown in annotated Figure 2) extending to one side to allow a fluid to be introduced (introduction pipe 124, which is extending along a suction pipe 132 and through which a fluid is introduced into the impeller 120, is surely extending to one side to allow a fluid to be introduced, as detailed in Paragraph [0026]); 
an upper member (upper member UM123 which is defined by a disc-shaped shroud 123, as depicted in annotated Figure 2) connected to one end of the inlet member (the introduction pipe 124 communicates with one side of the shroud 123, as stated in Paragraph [0026] and seen in annotated Figure 2) extending to one side (the upper member UM123 is inherently extending to one side and being slightly inclined toward the one side so that an inner diameter is increasing toward the one side), and having an inner diameter increasing toward the one side (diameter D2 is greater than diameter D1, as best seen in annotated Figure 3A); and 
a lower impeller member (a disc-shaped base 121 having the center to which the driving shaft 110 is connected, as discussed in Paragraph [0026]) coupled to an upper impeller member (shroud 123, as detailed in Paragraphs [0028]-[0029]) formed by the inlet member (defined by the introduction pipe 124, see Paragraph [0026]), and the upper member to form a discharge space from which the fluid is discharged.
Particularly, as stated in Paragraph [0027], Won performs as how the cover frame 130 includes a main frame 131 having an accommodation space 131a in which the impeller 120 is accommodated. Especially, in Paragraph [0029], Won teaches that: The cover frame 130 includes a pair of protrusion pieces 134 that protrude respectively from the inside of the main frame 131 are disposed at outer circumferential surfaces of the shroud 123 and the base 121 and form a discharge port 134a through which the fluid introduced into the impeller 120 is discharged. 
Notably, in Paragraphs [0030]-[0032], Won further teaches that: The discharge port 134 a is an outlet through which cooling water is discharged from the water pump 100 so that the cooling water introduced into the impeller 120 and discharged from the impeller 120 by a rotational force transferred from the blades 122 can be introduced into an engine and an inverter. Transferring of the cooling water into the engine from the discharge port 134 a may be designed in various ways, and this is a well-known art and thus detailed descriptions thereof will be omitted. Because an outer end of the base 121 is inclined, the base 121 may guide the fluid toward the center of the discharge port 134 a. This is to prevent the foreign substances from being introduced into a bottom end of the base 121. Preferably, an outer end of the base 121 is curved upward so that a velocity vector of the cooling water discharged from the impeller 120 faces the top end of the base 121. Thus, the foreign substances may not flow into the bottom end of the base 121 but may be discharged to the discharge port 134 a. However, this is just an exemplary embodiment of the present invention, and the base 121 for guiding the fluid toward the center of the discharge port 134a may have various shapes according to a designer's selection.
Still further, in Paragraph [0038], Won details: a barrier wall is added between a main frame and an impeller so that foreign substances can be prevented from being introduced between the impeller and the main frame. Also, in the water pump according to the present invention, an outer end of an impeller base is inclined so that a flow path is configured in such a way that the foreign substances can be smoothly discharged from the water pump.

    PNG
    media_image1.png
    581
    913
    media_image1.png
    Greyscale

As best seen immediately above, Won evidently demonstrates as how port 134a being positioned on an outer side of the impeller 120.
Essentially, Won’s impeller is certainly designed such that the lower impeller member, which is defined by the disc-shaped base 121, is coupled to the shroud 123 designated as an upper impeller member to form a discharge space (as indicated by arrows F) from which the fluid is discharged while the inlet or port 134a is being positioned on the outer side of the discharge space, as instantly claimed. 

    PNG
    media_image2.png
    479
    775
    media_image2.png
    Greyscale

Clearly, with reference to annotated Figure 2 again, the inlet or port 134a of the discharge path positioned on an outer side of the discharge space, as indicated by arrows F, is directly and/or indirectly depending or based on the direction of a height of the discharge space, as otherwise, the system cannot normally operate. 
With reference to annotated Figure 3A, Won evidently illustrates as how an extension member EM123 is outwardly extending from one end of the upper member UM123, as instantly claimed. Notably, as best seen immediately above, Won certainly performs as how a portion or connecting portion CP at which the inlet member, which is defined by the introduction pipe 124, and the upper member UM123 being connected to each other is being formed in a curved surface, as instantly claimed. 

    PNG
    media_image3.png
    421
    815
    media_image3.png
    Greyscale

However, most important aspect in Won is his specific arrangement and/or structure of the upper and lower impeller members that are slanted at an angle identical to the angle of the inner surface of the cover frame 130 while the position of the end of the extension member EM123 is being constructionally similar or identical to the curvature of the protrusions 134.
As such, with reference to annotated Figure 3B, the Examiner must assert that Won’s pump is certainly configured such that the inclination angle of each impeller member is substantially identical to the angle of the upper/lower portion of the pump frame. In other words, the position of the end of the extension member EM123 to comprise the discharge space, as indicated by arrows F, is identical to that of the end of the upper portion of the pump frame and the position of the end of the lower impeller member is identical to that of the end of the lower portion of the pump frame.
Won then goes on to describe how the shaft frame 140 accommodates the driving shaft 110, wherein the top end of the shaft frame 140 is coupled to the cover frame 130 (see Paragraph [0034]). 
 
    PNG
    media_image2.png
    479
    775
    media_image2.png
    Greyscale
 
However, although Won discloses the most of the limitations of the claim, he does not explicitly disclose the protruding portion that is protruding to one side and partially surrounding the support shaft.
Nonetheless, the use of a lower impeller member having the claimed structure is notoriously well-known in the art, as taught by Won. Rausch in the same field of endeavor teaches a method for producing a centrifugal pump impeller having a base plate, which is a single piece with pump blades and a cover plate (see Abstract). As illustrated immediately below, Rausch exhibits as how an inner ring 18b extends from the drawing plane in the center of the base plate 2b. Further, Rausch, in Paragraph [0033], explicitly teaches that “the inner ring 18b is a single piece with the base plate 2b and adjoins a ring-shaped inflow area of the conveyed medium into the centrifugal pump impeller”. Clearly, with reference to annotated Figure 7, Rausch successfully demonstrates that the base plate 2b having a protruding portion protruding to one side, wherein an outer surface of the protruding portion includes a curved surface.
 
    PNG
    media_image9.png
    374
    762
    media_image9.png
    Greyscale

Consequently, it would have been obvious to one having ordinary skill in the art
at the time the claimed invention was made to combine the teaching of using a protruding portion, as taught by Rausch, to the impeller of Won, in order to increase the strength of the connection, as motivated by Rausch in Paragraph [0009].
Thus modified, one skilled in the art would have been reasonably appraised that the lower impeller member of Won would be further having a protruding portion protruding to one side and partially surrounding the support shaft, wherein an outer surface of the protruding portion includes a curved surface, as instantly claimed.
However, although the combination of Won and Rausch discloses the vast majority of Applicant’s claimed elements, it is still silent as to the specifics of the pump housing and to the fact that the upper member and the extension member are extended at a different angle. 
Nonetheless, the use of impellers having the claimed structure is notoriously well-known in the art, as taught by Laing. Laing in the same field of endeavor teaches another circulating pump 10, wherein a conveying element 40, presently a impeller 42 which is rotatable about the rotation axis 38, for conveying water is held so as to be rotationally fixed to the shaft 36 (see Paragraph [0080]). The impeller 42, as discussed in Paragraph [0080], is disposed below an upper housing wall 44 of the upper housing part 16 in the receptacle space 20. In a manner not illustrated, a central through opening 46 in the upper housing wall 44 is connected to a supply line of the circulating pump 10, so that water to be circulated may be supplied thereto. That region above the impeller 42 that faces the through opening 46 corresponds to an intake side 48 of the circulating pump 10.

    PNG
    media_image4.png
    564
    694
    media_image4.png
    Greyscale

However, most importantly in Laing is his specific arrangement of the upper member UM42 and the extension member EM42, that are being distinguished from each other in view of the angle to be extended.

    PNG
    media_image5.png
    457
    656
    media_image5.png
    Greyscale

Clearly, as best seen immediately above, Laing evidently demonstrates as how the upper member and the extension member being extended at a different angle. 
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a upper member and extension member at the impeller, as taught by Laing, with the impeller for an electric water pump of Won/ Rausch, in order to provide an improved ability for improved supply and discharge of conveyed liquid , as motivated by Laing in Paragraph [0070].
Thus modified, one skilled in the art would have been reasonably appraised that the impeller would be further comprising an upper member being connected to one end of the inlet member, extending to the one side, and having an inner diameter increasing toward the one side and/or an extension member outwardly extending from one end of the upper member and at an angle different from that of the upper member, as instantly claimed.
Further, it is a well-established fact that the housing of the water pump being formed by a lower casing and upper casing assembled with each other. 
As shown in annotated Figure 1, Laing successfully exhibits as how: A housing 12 of the circulating pump 10 comprises a lower housing part 14 and an upper housing part 16 which are interconnected in a sealing manner, for example by way of a screw connection or by way of support by one or a plurality of sealing elements, for example an annular seal 18 (see Paragraph [0077]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a lower housing part 14 and an upper housing part 16, as part of an obvious combination of known prior art structures, in this case the use of a lower casing and upper casing being assembled with each other in electric water pumps, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A.
As such, according to the combination, one of ordinary skill in the art would surely recognize that the position of the end of the extension member to comprise the discharge space would be further  identical to that of the end of the upper pump housing and the position of the end of the lower impeller member would be further identical to that of the end of the lower pump housing, as instantly claimed.
Moreover, with specific regard to functional limitation directed towards the intended use of the apparatus, namely "... to allow a fluid to be introduced” and/or “…to form a discharge space from which the fluid is discharged”, the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).
Regarding claims 10, Won, Rausch and Laing substantially disclose the impeller for the electric water pump, as claimed and detailed above. Additionally, in Paragraph [0026], Won especially notes that the disc-shaped shroud 123 coupled to the top end of each of the plurality of blades 122, and an introduction pipe 124 which communicates with one side of the shroud 123 and through which the fluid is introduced into the impeller 120. Further, as best seen immediately above, Won evidently demonstrates as how the inner surface of the disc-shaped shroud 123, which is designated as the upper impeller member, and the inner surface of the lower impeller member or disc-shaped base 121 face each other and being parallel. 
As such, Won, disclosing the disc-shaped shroud and the disc-shaped base, specifically performs as how inner surfaces of the upper impeller member and the lower impeller member that face each other are parallel with each other to constantly maintain a width of the discharge space, otherwise, the system cannot normally operate. 
Likewise, Laing successfully exhibits as how inner surfaces of the upper impeller member U42 and the lower impeller member L42, very similar to that seen in annotated Figure 3A of Won, that face each other are parallel with each other to constantly maintain a width of the discharge space, as instantly claimed.
Thus, according to the combination, one of ordinary skill in the art would surely recognize that inner surfaces of the upper impeller member and the lower impeller member that face each other being parallel with each other to constantly maintain a width of the discharge space, as instantly claimed.
Moreover, with specific regard to functional limitation directed towards the intended use of the apparatus, namely "... to constantly maintain a width of the discharge space”, the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).
Prior Art
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of three patens. 
US 4,986,736, US 4,720,242 and US 2006/0057005A1 are cited to show an impeller for a water pump having a lower impeller member that is coupled to an upper impeller member formed by the inlet member and the upper member to form a discharge space from which the fluid is discharged.
Response to Arguments
12. 	Applicants’ arguments filed 05/16/2022 have been fully considered but they are not persuasive. Applicant’s argument resides in contention that “the combination of Won and Laing (…) and the combination of Won in view of Rausch, in further view of Laing, does not establish a prima facie case of obviousness for the invention, as claimed” (see Applicant’s Remarks at page 8, last paragraph & page 9, third paragraph).
In particular, Applicant argues that, because “Won’s structure is completely different than that of the invention in that the position of the impeller (120) relative to the cover frame (130) does not enable reduction of noise, nor accumulation of foreign substances, even if the impeller of Laing is combined with Won” (see Applicant’s Remarks at page 8, fourth paragraph), and because “Laing does not disclose the constitution that “based on the direction of a height of the discharge space (15), the position of the end of the extension member (130) and the position of the end of the lower impeller member (200) to comprise the discharge space (15) are identical to the position of the end of the upper pump housing (12) and the position of the end of the lower pump housing (11) to comprise an inlet of the discharge path (14) positioned on outer side of the discharge space (15), respectively, as described in the present application” (see Applicant’s Remarks at page 8, last paragraph), the Applicant disagrees with the combinations of the references in arriving at the claimed invention. 
However, Applicant’s attention is drawn to the fact that Laing reference was brought solely for the purpose of showing as how the upper member and the extension member being extended at a different angle and/or how the housing of the water pump being formed by a lower casing and upper casing assembled with each other. Clearly, as stated above in the analysis for the independent claims 1& 6 & 8, Laing evidently demonstrates as how the upper member and the extension member being extended at a different angle.
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a upper member and extension member at the impeller, as taught by Laing, with the impeller for an electric water pump of Won, in order to provide an improved ability for improved supply and discharge of conveyed liquid, as motivated by Laing in Paragraph [0070].
The fact that Applicant’s pump assembly may or may not be different than that disclosed by Won/Laing and/or Won/ Rausch/Laing does not discredit the pump assembly disclosed by Won/Laing and/or Won/ Rausch/Laing, absent claim limitations that require a narrow interpretation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). Certainly, the combination of Won/Laing and/or Won/ Rausch/Laing discloses all the structural limitations of the claims and is therefore fully capable of carrying out, any and all uses of such a structure. Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.
Further, Applicant continues to argue that ” Due to the different constitution of the present invention, an occurrence of noise can be reduced and if foreign substances are introduced into a discharge object, the foreign substances can be easily discharged” (see Applicant’s Remarks at page 8, first paragraph) and/or “as shown in the drawing of Won, (…) the position of the end of the impeller (120) is different from the position of the end of the cover frame (130), there are problems that a lot of noise can occur and if the foreign substances are introduced into the fluid, the foreign substances can be accumulated. Further, referring to the drawing of Won, the lower part of the impeller (120) is formed as a curved surface, and thus, it is difficult to shape the edge” (see Applicant’s Remarks at page 8, second paragraph), and further “referring to Fig. 3b of (D1) Won, the position of the end of the impeller (120) corresponding to the discharge space of the present application is different from the position of the end of the cover frame (130) to comprise the inlet corresponding to the discharge path based on the direction of the height of space of the present application” (see Applicant’s Remarks at page 8, last paragraph).
Still further, as stated above, Won evidently demonstrates as how the upper and lower impeller members are slanted at an angle identical to the angle of the inner surface of the cover frame 130 while the position of the end of the extension member EM123 is being constructionally similar or identical to the curvature of the protrusions 134.
Indeed, the independent claims 1& 6 &8 merely recite “an inlet of a discharge path positioned on an outer side of the discharge space is configured to be positioned at ends of the upper pump housing and the lower pump housing, based on the direction of a height of the discharge space, the position of the end of the extension member to comprise the discharge space is identical to that of the end of the upper pump housing and the position of the end of the lower impeller member is identical to that of the end of the lower pump housing”. In fact, Applicant has recited no structure which makes this interpretation of Won and Laing unreasonable. Although the claims are interpreted in light of the specification, limitations from the specification are not read into claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed.Cir.1993). Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114). 
The Examiner recognizes that references cannot be arbitrarily combined and that
there must be some reason why one skilled in the art would be motivated to make the
proposed combination of primary and secondary references. In re Nomiya,184 USPQ
607 (CCPA 1975). Moreover, the Examiner asserts that the test for combining
references is what the combination of disclosures taken as a whole would suggest to one
of ordinary skill in the art. In re McLauqhlin, 170 USPQ 209 (CCPA 1971). 
Surely, there is no specific structure claimed or otherwise disclosed by Applicant which makes this interpretation unreasonable. 
For clarity, the Examiner notes that "under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention (see MPEP 2111). 
Regardless of what is shown in the drawings and what assumptions Applicant is willing to make from these drawings, the combination of Won/ Rausch/Laing and/or Won/Laing explicitly discloses all the structural limitations of the claims and is therefore fully capable of carrying out, any and all uses of such a structure. 
Due to the aforementioned reasons, the Applicant’s arguments are not
considered persuasive and so the current rejections are not being withdrawn.

Conclusion
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             
/L.P/Examiner, Art Unit 3746